Exhibit 10.89

CONSENT AND AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CONSENT AND AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT dated
as of December 27, 2018 (this “Agreement”) is entered into among DIODES
INCORPORATED, a Delaware corporation (the “Domestic Borrower”), DIODES
INTERNATIONAL B.V., a besloten vennootschap met beperkte aansprakelijkheid,
organized under the laws of the Netherlands, having its statutory seat in
Amsterdam, the Netherlands, and registered with the trade register of the
Chamber of Commerce in the Netherlands under number 34274981 (“DIBV”), DIODES
HOLDING B.V., a besloten vennootschap met beperkte aansprakelijkheid, organized
under the laws of the Netherlands, having its statutory seat in Amsterdam, the
Netherlands, and registered with the trade register of the Chamber of Commerce
in the Netherlands under the number 65823060 (“DHBV”), certain Subsidiaries of
the Domestic Borrower identified on the signature pages hereto as subsidiary
guarantors (the “Subsidiary Guarantors”), the Lenders identified on the
signature pages hereto and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

The Domestic Borrower, DIBV, DHBV, the Subsidiary Guarantors, the Lenders and
the Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of October 26, 2016, as amended by that certain Amendment No.
1 to Amended and Restated Credit Agreement and Limited Waiver dated as of
February 13, 2017, as amended by that certain Consent to Credit Agreement dated
as of May 22, 2017, as amended by that certain Amendment No. 2 to Amended and
Restated Credit Agreement dated as of August 24, 2017, as amended by that
certain Consent to Credit Agreement dated as of April 20, 2018, as modified by
that certain Consent to Credit Agreement dated as of October 16, 2018 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”).

The Domestic Borrower has informed the Administrative Agent and the Lenders that
DIBV wishes to merge with and into DHBV, on or before December 31, 2018, with
the developed plan of merger to have retroactive effect to January 1, 2018 for
Dutch legal, accounting and tax purposes.  DHBV would survive such merger (the
“Dutch Merger”) and all assets and liabilities of DIBV (as disappearing
company), including all of DIBV’s obligations under the Loan Documents as the
“Foreign Borrower”, will be acquired by operation of law (onder algemene titel)
by DHBV (as surviving company).  The Dutch Merger will be laid down in a Dutch
notarial merger deed (the “Dutch Merger Deed”), which will become effective on
the day following the date thereof (the “Dutch Merger Deed Effective
Date”).  Furthermore, as a consequence of the Dutch Merger: (i) DIBV (as
disappearing company) will cease to exist and (ii) the shares in DIBV (as
disappearing company) will lapse.

The Loan Parties have requested that the Administrative Agent and the Lenders
(i) consent to the Dutch Merger notwithstanding Sections 7.04(e), 7.18 and
11.06(a) of the Credit Agreement (or any other provision of the Credit Agreement
or the other Loan Documents), (ii) consent to the Domestic Borrower and DHBV
voting their shares in the capital of DHBV and DIBV in order to effect the Dutch
Merger notwithstanding any voting restriction pursuant to the pledge over such
shares and (iii) agree to amend the Credit Agreement to, among other things,
accommodate the Dutch Merger.  Subject to the terms and conditions set forth
herein, the Administrative Agent and each of the Lenders party hereto have
agreed to grant such requests of the Loan Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------

 

1.Defined Terms.  Except as otherwise provided herein, all capitalized undefined
terms used in this Agreement (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.

2.Consent.  Subject to the terms and conditions hereof, and notwithstanding
Sections 7.04(e), 7.18 and 11.06(a) of the Credit Agreement (or any other
provision of the Credit Agreement or the other Loan Documents), the
Administrative Agent and the Lenders hereby consent to the Dutch Merger and to
the Domestic Borrower and DHBV voting their shares in the capital of DHBV and
DIBV in order to effect the Dutch Merger notwithstanding any voting restriction
pursuant to the pledge over such shares (the “Consent”).

3.Credit Agreement Amendments.  Subject to the terms and conditions hereof:

(a)the Credit Agreement is hereby amended as set forth on Exhibit A attached
hereto.

(b)Schedule 5.13 (Subsidiaries; Other Equity Investments) of the Credit
Agreement is hereby replaced in its entirety with Schedule 5.13 attached hereto
as Exhibit B (the foregoing (a) and (b), collectively, the “Amendment”).

 

4.Conditions to Effectiveness of Consent.  The Consent shall be effective upon
the Administrative Agent’s receipt of executed counterparts of this Agreement
signed by the Loan Parties, the Administrative Agent and the Lenders, which
shall be originals or electronic images in a portable document format (e.g.
“.pdf” or “.tif”) (followed promptly by originals), properly executed by a
Responsible Officer of the signing Loan Party (such date, the “Consent Effective
Date”).

5.Conditions to Effectiveness of Amendment.  The Amendment shall be effective
upon satisfaction of each of the following conditions (such date, the “Amendment
Effective Date”):

(a)The Consent Effective Date shall have occurred.

 

(b)(i) The Dutch Merger Deed Effective Date shall have occurred, (ii) the Dutch
Merger shall have come into effect and (iii) the Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent, a true copy of the Dutch Merger Deed, which shall be an original or
electronic image in a portable document format (e.g. “.pdf” or “.tif”) (followed
promptly by originals).

 

(c)The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic images in a portable document format (e.g. “.pdf” or
“.tif”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each
(other than certificates and reports delivered pursuant to clauses (i) and (ii)
below) dated the Amendment Effective Date and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

 

(i)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of DIBV and DHBV as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which DIBV or
DHBV is a party or is to be a party;

2

--------------------------------------------------------------------------------

 

(ii)true copies of the official reports of the shareholders meeting of DHBV and
DIBV drawn up by a civil law notary in which the resolution to enter into the
Dutch Merger was adopted;

(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that DHBV is duly organized or formed, and that
DHBV is validly existing, in good standing and qualified to engage in business
in each jurisdiction where their ownership, lease or operation of properties or
the conduct of their business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(iv)a favorable opinion of Sheppard, Mullin, Richter & Hampton, LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

(v)a favorable opinion of local counsel to the Loan Parties in the Netherlands,
addressed to the Administrative Agent and each Lender, as to matters concerning
the Loan Parties and the Loan Documents as the Administrative Agent may
reasonably request;

(vi)a favorable opinion of local counsel to the Loan Parties in the United
Kingdom, addressed to the Administrative Agent and each Lender, as to matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(vii)all executed pledge documentation (collectively the “DHH Pledge”) necessary
to effect the pledge by DHBV of 100% of the Equity Interests in Diodes Hong Kong
Holding Company Limited (“DHH”) under Hong Kong law, accompanied by such
assurances, certificates, documents, consents and/or legal opinions as the
Administrative Agent may reasonably request, excepting the stock certificate
representing the Equity Interests in DHH; and

(viii)such other assurances, certificates, documents, filings, information,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Lenders reasonably may require.

(d)(i) Upon the reasonable request of any Lender made prior to the Amendment
Effective Date, DHBV shall have provided to such Lender, and such Lender shall
be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and (ii) any Borrower (including, for the avoidance of doubt, DHBV) that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have provided, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower.

 

(e)The Loan Parties shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) prior to or on the Amendment Effective
Date.

 

Notwithstanding anything in this Agreement, including the Consent, or in the
other Loan Documents to the contrary, should the Amendment Effective Date not
occur within one (1) Business Day (unless extended by the Administrative Agent
in its sole discretion) following the date of execution of the Dutch Merger
Deed, there shall be deemed to be an Event of Default under the Credit
Agreement.

 

3

--------------------------------------------------------------------------------

 

6.Updated Excerpt, etc.  Within four (4) Business Days (unless extended by the
Administrative Agent in its sole discretion) after signing and filing of the
Dutch Merger Deed with the Netherlands Trade Register (Nederlands
Handelsregister, gehouden door de Kamer van Koophandel), DHBV shall provide to
the Administrative Agent: (i) an excerpt of DHBV from the Netherlands Trade
Register showing the registration of the Dutch Merger, (ii) an excerpt from the
Netherlands Trade Register showing the de-registration of DIBV and (iii) an
apostilled version of the true copy of the Dutch Merger Deed.  DHBV shall
provide to the Administrative Agent the stock certificate representing the
Equity Interests in DHH in accordance with the provisions of the DHH Pledge.

7.Effect of this Agreement.  Except as expressly provided herein, the Credit
Agreement, the Collateral Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.  Except as expressly set forth herein,
this Agreement shall not be deemed (a) to be a waiver of, or consent to a
modification of or amendment of, any other term or condition of the Credit
Agreement, the Collateral Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement,
the Collateral Agreement or the other Loan Documents or any of the instruments
or agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Loan Parties or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement, the
Collateral Agreement or the other Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents, (d) to be a waiver of, or consent
to a modification or amendment of, any other term or condition of any other
agreement by and among any Loan Party, on the one hand, and the Administrative
Agent or any other Lender, on the other hand or (e) to be a course of dealing or
a consent to any departure by the Loan Parties from any other term or
requirement of the Credit Agreement.  References in this Agreement to the Credit
Agreement (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.

8.Confirmation.  The Administrative Agent confirms its rights, if any, pursuant
to article 2:319 of the Dutch Civil Code in relation to the cancellation of the
right of pledge over the shares in the capital of DIBV, as a consequence of the
Dutch Merger, are satisfied as a consequence of its pledge over shares in the
capital of DHBV pursuant to a notarial deed of pledge executed on October 20,
2016 before R. van Bork, civil law notary in Amsterdam, the Netherlands.

9.Representations and Warranties/No Default.  By their execution hereof, each
Loan Party hereby represents and warrants as follows:

(a)Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of,
and the performance in accordance with their respective terms of the
transactions consented to in, this Agreement and each other document executed in
connection herewith to which it is a party.

(b)This Agreement and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

4

--------------------------------------------------------------------------------

 

(c)Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct as of the date hereof and on
the Amendment Effective Date (provided that DIBV shall no longer exist per such
Amendment Effective Date), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01 of
the Credit Agreement.

(d)No Default or Event of Default has occurred or is continuing nor would any
Default or Event of Default result after giving effect to this Agreement and the
transactions contemplated hereby.

(e)No Loan Party is an EEA Financial Institution.

10.Assumption and Reaffirmations.  DHBV hereby confirms that as a result of the
Dutch Merger, it (i) acquires by operation of law and (ii) hereby assumes all of
the rights and obligations (including the Foreign Obligations) of DIBV under the
Credit Agreement and the other Loan Documents (including each of the Revolving
Credit Notes) (in furtherance of, and not in lieu of, any assumption or deemed
assumption as a matter of law) and hereby is joined to the Credit Agreement and
the other Loan Documents, as applicable, as the Foreign Borrower thereunder (the
“Foreign Borrower Assumption”).  (a) Each Loan Party agrees that the
transactions contemplated by this Agreement shall not limit or diminish the
obligations of such Person under, or release such Person from any obligations
under, the Credit Agreement (including the Guaranty), the Collateral Agreement
and each other Loan Document to which it is a party, (b) each Loan Party
confirms, ratifies and reaffirms its obligations under the Credit Agreement
(including the Guaranty), the Collateral Agreement and each other Loan Document
to which it is a party and acknowledges and agrees that its Guaranty of, and
pledge of Collateral pursuant to the Collateral Documents to which it is a party
to secure, the Foreign Obligations and the other Obligations, as applicable,
shall remain in full force and effect upon the Consent Effective Date, the
Amendment Effective Date and upon the consummation of the Dutch Merger and the
Foreign Borrower Assumption, and (d) each Loan Party agrees that, except as
otherwise expressly agreed in this Agreement, the Credit Agreement (including
the Guaranty), the Collateral Agreement and each other Loan Document to which it
is a party remain in full force and effect and are hereby ratified and
confirmed.

11.Confirmation as to Dutch Collateral Documents.  Reference is made to (i) that
certain Deed of Pledge of Shares dated October 20, 2016, among the Domestic
Borrower, Pericom Semiconductor Corporation and Diodes Investment Company, as
pledgors, Administrative Agent, as pledgee and DHBV, as company (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “DHBV Dutch Share Pledge”), (ii) that certain omnibus pledge agreement
dated 8 January 2013, between DIBV, as pledgor and Administrative Agent, as
pledgee (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “DIBV Omnibus Pledge Agreement”), (iii) that
certain omnibus pledge agreement dated July 18, 2016, between DHBV, as pledgor
and Administrative Agent, as pledgee (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “DHBV
Omnibus Pledge Agreement”) and (iv) that certain Charged Account Control Deed
dated 5 April 2013, among DIBV, as company, Administrative Agent, as agent and
Bank of America, N.A., as bank (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “DIBV Charged Account
Control Deed”, together with the DHBV Omnibus Pledge Agreement, the DIBV Omnibus
Pledge Agreement and the DHBV Dutch Share Pledge, the “Dutch Collateral
Documents”).  Each party to the Dutch Collateral Documents hereby confirms that:

5

--------------------------------------------------------------------------------

 

(a)the Credit Agreement (after giving effect to this Agreement), and the other
Loan Documents will remain in full force and effect and any reference in the
Loan Documents to the Credit Agreement or to any provision of the Credit
Agreement will be construed as a reference to the Credit Agreement, or that
provision, after giving effect to this Agreement;

(b)notwithstanding the amendments made to the Credit Agreement pursuant to this
Agreement, the Dutch Collateral Documents and the security interests created
thereunder will remain in full force and effect and will continue to secure all
liabilities which are expressed to be secured by them and the rights of the Loan
Parties under such security interest will not be affected by this Agreement;

(c)(i) any amount owed by any Borrower under this Agreement and the Credit
Agreement (as amended by this Agreement) continues to be or has become part of
each Loan Party’s Parallel Debts (as included/defined in the Credit Agreement)
and (ii) and each Loan Party’s Parallel Debts continue to be part of the Secured
Obligations (as included and defined in the Dutch Collateral Documents); and

(d)at the time of the entering into the Dutch Collateral Documents, it was their
intention that the security rights created pursuant to the Dutch Collateral
Documents would provide security for the Secured Obligations (as defined in the
Dutch Collateral Documents) as they may be amended, restated, supplemented or
otherwise modified from time to time, including amendments to the Credit
Agreement and the Loan Documents, including amendments to the Credit Agreement
and the Loan Documents such as the amendments to be effected by this Agreement.

12.Miscellaneous

(a)Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Agreement and the parties hereto, the terms of Section 11.14 and Section 11.15
of the Credit Agreement are incorporated herein by reference, mutatis mutandis.

(b)Loan Document.  This Agreement shall constitute a “Loan Document” under and
as defined in the Credit Agreement.

(c)Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.  

(d)Severability.  If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

(e)Entirety.  This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

6

--------------------------------------------------------------------------------

 

(f)Dutch Law. If DIBV and/or DHBV is represented by an attorney in connection
with the signing and/or execution of this Agreement or any other agreement, deed
or document referred to in or made pursuant to this Agreement, it is hereby
expressly acknowledged and accepted by the other parties to this Agreement that
the existence or extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.

[Remainder of page intentionally blank.]

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DOMESTIC BORROWER:

 

DIODES INCORPORATED

 

 

By:

/s/ Richard D. White

 

 

Name:

Richard D. White

 

 

Title:

CFO

 

 

FOREIGN BORROWER:

DIODES INTERNATIONAL B.V. (which shall be merged with and into DHBV, with DHBV
surviving such merger as the Foreign Borrower)

 

 

By:

/s/ Richard D. White

 

 

Name:

Richard D. White

 

 

Title:

Managing Director A

 

 

By:

/s/ B.B. Faber

 

 

Name:

B.B. Faber

 

 

Title:

Managing Director B

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

The undersigned hereby confirms that, as a result of the Dutch Merger described
in this Agreement, it shall acquire and hereby assumes all of the rights and
obligations of DIBV under the Credit Agreement and the other Loan Documents (in
furtherance of, and not in lieu of, any assumption or deemed assumption as a
matter of law) and hereby is joined to the Credit Agreement and the other Loan
Documents, as applicable, as the Foreign Borrower thereunder, all in accordance
with the provisions of this Agreement.

 

DIODES HOLDING B.V.

 

 

 

By:

/s/ Richard D. White

 

 

Name:

Richard D. White

 

 

Title:

Managing Director A

 

By:

/s/ B.B. Faber

 

 

Name:

B.B. Faber

 

 

Title:

Managing Director B

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTORS:

 

DIODES HOLDINGS UK LIMITED

 

 

By:

/s/ Richard D. White

 

 

Name:

Richard D. White

 

 

Title:

Director

 

DIODES ZETEX LIMITED

 

 

 

By:

/s/ Richard D. White

 

 

Name:

Richard D. White

 

 

Title:

Director

 

 

 

Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

/s/ Anthony W. Kell

 

 

Name:

Anthony W. Kell

 

 

Title:

Vice President

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

 

 

By:

/s/ Jennifer Yan

 

 

Name:

Jennifer Yan

 

 

Title:

Senior Vice President

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

COMPASS BANK,

as a Lender

 

 

By:

/s/ Jay Tweed

 

 

Name:

Jay Tweed

 

 

Title:

Senior Vice President

 

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.,

as a Lender

 

 

By:

/s/ Randy Humphreys

 

 

Name:

Randy Humphreys

 

 

Title:

Director

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

BMO HARRIS BANK N.A.,

as a Lender

By:  

/s/ Jeff LaRue

 

 

Name:

Jeff LaRue

 

 

Title:

Vice President

 

 

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

REGIONS BANK,

as a Lender

 

 

By:  

/s/ Derek Miller

 

 

Name:  

Derek Miller

 

 

Title:

Vice President

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

SILICON VALLEY BANK,

as a Lender

 

By:

/s/ Ryan Thompson

 

 

Name:

Ryan Thompson

 

 

Title:

Vice President

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, N.A.,

as a Lender

 

 

By:

/s/ Seth Meier

 

 

Name:

Seth Meier

 

 

Title:

Sr. Director

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

COMERICA BANK,

as a Lender

 

 

By:

/s/ John Smithson

 

 

Name:

John Smithson

 

 

Title:

Vice President

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

MUFG UNION BANK, N.A.,

as a Lender

 

By:

/s/ Richard Ong Pho

 

 

Name:

Richard Ong Pho

 

 

Title:

Managing Director

 




Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A.,

as a Lender

 

 

By:

/s/ Derek Jensen

 

 

Name:

Derek Jensen

 

 

Title:

Vice President

 

 

 

Signature Page to Consent and Amendment No. 3 to A&R Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

EXHIBIT A

AMENDED CREDIT AGREEMENT

(Attached)

 

 

 